March 4, 2011 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Subject:Guaranteed Term Options Nationwide Life Insurance Company SEC File No. 333-133163 CIK 0000205695 Dear Ms. Marquigny: On behalf of the registrant, please accept this filing of Post-Effective Amendment No. 12 to the Registration Statement on Form S-1 for the offering of Guaranteed Term Options. The purpose of this filing is to provide changes to the Registration Statement with the intent of clarifying the disclosure.These changes are noted in the electronic redlined copy.The materiality of the disclosure changes is consistent with the materiality of changes that would be filed pursuant to Rule 485(b). The following items are not included in this Post-Effective Amendment No. 12, but will be included in a subsequent Post-Effective Amendment: · The information required under Form S-1, Part I, Item 11; · Opinion Regarding Legality required under Form S-1, Part II, Item 16(a)(5); · Subsidiaries of the Registrant required under Form S-1, Part II, Item 16(a)(21); · Consent of Independent Registered Public Accounting Firm required under Form S-1, Part II, Item 16(a)(23)(i); and · Financial Statement Schedules required under Form S-1, Part II, Item 16(b). We respectfully request an effective date of April 29, 2011.Please call me at (614) 677-6123 with your questions or comments. Sincerely, /s/ Benjamin Mischnick Benjamin Mischnick Senior Counsel Nationwide Life Insurance Company cc:File
